J-S79029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

RALPH C. JONES

                        Appellant                  No. 1075 EDA 2014


                Appeal from the PCRA Order March 7, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-1016092-1975

BEFORE: ALLEN, OLSON and STRASSBURGER,* JJ.

JUDGMENT ORDER BY OLSON, J.:                  FILED DECEMBER 30, 2014

     Appellant, Ralph C. Jones, appeals from the order entered on March 7,

2014 dismissing his petition filed under the Post-Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     On September 6, 1977, Appellant was sentenced to 60 to 120 years’

imprisonment for various offenses committed during a robbery at United

Vending Company. See generally Commonwealth v. Jones, 43 A.3d 513

(Pa. Super. 2012) (unpublished memorandum). On July 29, 2013, Appellant

filed this, his third, counseled PCRA petition. On December 20, 2013, the

PCRA court issued notice pursuant to Pennsylvania Rule of Criminal

Procedure 907 of its intent to dismiss the petition. On March 7, 2014, the

PCRA court dismissed the petition. This timely appeal followed.




* Retired Senior Judge assigned to the Superior Court.
J-S79029-14


      On appeal, Appellant concedes that his petition is patently untimely

and that his petition does not satisfy any of the statutory exceptions to the

PCRA’s timeliness requirement. Courts lack jurisdiction over untimely PCRA

petitions that do not satisfy a timeliness exception. See Commonwealth v.

Callahan, 101 A.3d 118, 121–122 (Pa. Super. 2014) (citations omitted).

Appellant argues, however, that the PCRA’s timeliness requirement is

unconstitutional as it permits innocent individuals to be incarcerated.   Our

Supreme Court has rejected this claim.      See, e.g., Commonwealth v.

Peterkin, 722 A.2d 638, 642–643 (Pa. 1998). McQuiggin v. Perkins, 133

S.Ct. 1924 (2013), the case cited by Appellant, does not change the

constitutionality of the PCRA’s timeliness requirement as McQuiggin dealt

with federal habeas corpus proceedings and not state collateral review

proceedings.   Thus, the PCRA court correctly determined that Appellant’s

PCRA petition was time-barred.

      Alternatively, Appellant argues he is entitled to habeas corpus relief.

Our Supreme Court has held, however, that all claims cognizable under the

PCRA, such as Appellant’s, must be brought under the PCRA and not through

habeas corpus proceedings. E.g., Commonwealth v. Eller, 807 A.2d 838,

842–843 (Pa. 2002).        Accordingly, the PCRA court correctly treated

Appellant’s petition as a request for relief under the PCRA and dismissed the

petition as time-barred.

      Order affirmed.



                                    -2-
J-S79029-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/30/2014




                          -3-